DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 21, 25-26 and 34-45are pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.10664615 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 
Applicant’s arguments in light of amendments of independent claim 21 and in view of Specification are persuasive. The rejection of the claims is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 12/15/2021.
The application has been amended as follows:
21.	(Currently Amended) A computer-implemented method for adapting an application programming interface (API), the method comprising:
receiving, from a client computer system over a network, an API message for requesting information from a server;
determining the API message is of a first type of security format;
determining a security format requirement of the API for sending requests for information;
comparing the first type of security format of the API message with the security format requirement of the API;
determining the first type of security format of the API message is different from the security format requirement of the API; and
accessing a remote server having a database of security format types;
sending the security format requirement of the API to the remote server;
mapping, at the remote server, the security format requirement of the API to one of a plurality of security format types stored in the database of security format types;
translating the API message into a translated message having a second type of security format, wherein the second type of security format is different from the first type of security format;
sending the translated message to the API;
receiving, from the API, a response data to the request for information based on the translated message; and
sending, to the client computer system over the network, the response data.

22.–24.	(Canceled) 

25.	(Currently Amended) The method of claim [[24]]21, further comprising:
identifying, at the remote sever, the second type of security format from the plurality of security format types as complying with the security format requirement of the API.

26.	(Previously Presented) The method of claim 25, further comprising:
receiving, from the remote server, the second type of security format for translating the API message into the translated message.

27.–33.	(Canceled) 

34.	(Previously Presented) A computer-implemented method for adapting an application programming interface (API), the method comprising:
receiving, from a client computer system over a network, an API call for requesting information from a server;
calling an API of the server to request the information;
receiving, from the server, API response data including a data field storing server-provided data;
determining that the data field of the API response data satisfies a condition for applying a modification operation to the server-provided data stored in the data field; 
modifying the API response data by performing the modification operation on the server-provided data stored in the data field, to thereby obtain a modified API response data including processed data modified from the server-provided data by the modification operation; and
sending, to the client computer system over the network, the modified API response data such that the client computer system receives the processed data instead of the server-provided data.

35. 	(Previously Presented) The method of claim 34, wherein the modification operation includes a security measure applied to the data field in the API response data including tokenization, field masking, field redaction, truncation, encryption, detokenization, or decryption.

36. 	(Previously Presented) The method of claim 34, further comprising:
determining a type of security format of the API response data is different from a security format requirement of the client computer system; and
wherein modifying the API response data further includes modifying the type of security format of the API response data to comply with the security format requirement of the client computer system prior to sending the modified API response data to the client computer system over the network.

37.	(Previously Presented) A computer system for adapting an application programming interface (API), the computer system comprising:
a memory storing instructions and configuration data specifying a data field identifier and a data security operation to be applied to data in a data field having the data field identifier; and
one or more processors configured to execute the instructions to perform operations including:
receiving, from a client computer system over a network, an API call requesting information from a server;
calling an API of the server to request the information;
receiving, from the server, API response data including a security format and an API response data field storing server-provided data;
determining that the security format differs from a security format requirement of the client computer system and that the API response data field has an identifier matching the data field identifier;
modifying the API response data by changing the security format to comply with the security format requirement and by performing the data security operation on the server-provided data to obtain a modified API response data including processed data modified from the server-provided data; and
sending, to the client computer system over the network, the modified API response data such that the client computer system receives the processed data instead of the server-provided data.

38.	(Previously Presented) The computer system of claim 37, wherein the operations further include:
receiving a public key from the client computer system, 
wherein the data security operation is an encryption operation of encrypting data using the public key received from the client computer system.
39.	(Previously Presented) The computer system of claim 37, wherein the data security operation is a tokenization operation, a field masking operation, a field redaction operation, or an encryption operation.

40.	(Previously Presented) The computer system of claim 37, wherein the operations further include:
sending the security format requirement of the client computer system to a remote server; 
mapping, at the remote server, the security format requirement of the client computer system to one of a plurality of security format types stored in a database of security format types; and
receiving, from the remote sever, a second type of security format from the plurality of security format types as complying with the security format requirement of the client computer system to modify the API response data with.

41.	(New) A computer-implemented method for adapting an application programming interface (API), the method comprising:
receiving, from a client computer system over a network, an API message for requesting information from a server;
determining the API message is of a first type of security format;
determining a security format requirement of the client computer system for receiving data from the API;
comparing a type of security format of the response data with the security format requirement of the client computer system;
determining the type of security format of the response data is different from the security format requirement of the client computer system;
accessing a remote server having a database of security format types;
sending the security format requirement of the client computer system to the remote server;
mapping, at the remote server, the security format requirement of the client computer system to one of a plurality of security format types stored in the database of security format types;
translating the API message into a translated message having a second type of security format, wherein the second type of security format is different from the first type of security format;
sending the translated message to the API;
receiving, from the API, a response data to the request for information based on the translated message; and
sending, to the client computer system over the network, the response data.

42.	(New) The method of claim 41, further comprising:
identifying, at the remote sever, a third type of security format from the plurality of security format types as complying with the security format requirement of the client computer system.

43.	(New) The method of claim 42, further comprising:
receiving, from the remote server, the third type of security format for translating the response data with prior to sending the response data to the client computer system over the network.

44.	(New) The method of claim 43, wherein the third type of security format is different from the first type of security format.

45.	(New) The method of claim 43, wherein the third type of security format is the same as the first type of security format.
				      Allowable Subject Matter
Claims 21, 25-26 and 34-45 are allowed.
Reason for allowance
The claims of the instant application are substantially similar to the claimed invention of parent application 16/419844, now patent no. 10,664615. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 01/23/2020 for parent application 16/419844 are adopted as the basis of allowance over the prior art listed in that application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493